                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION



DONTAVIOUS SPARROW

           Petitioner,

v.                                                                       Case No. 8:16-cv-3279-T-36AAS

SECRETARY, Department of Corrections,

           Respondent.
                                                      /


                                                      ORDER

           This cause comes before the Court on Dontavious Sparrow's petition for the writ of habeas

corpus under 28 U.S.C. § 2254.                 (Doc. 1)       Sparrow challenges his state convictions for

second-degree murder (one count) and attempted second-degree murder (four counts). The

Respondent concedes the petition's timeliness. Upon consideration of the petition (Doc. 1) and the

response (Doc. 9), 1 and in accordance with the Rules Governing Section 2254 Cases in the United

States District Courts, the petition will be DENIED.



                                                          FACTS 2

            Cortez White, Kenny Baker, Anthony Pruitt, Eric Cooper, and Marquise Pennywell drove

to a Snax convenience store. When White pulled into the parking lot he saw a person, later

identified as Dontavious Sparrow, walk towards his car. White swerved to avoid hitting Sparrow.


1
    Although afforded the opportunity, Sparrow did not file a reply.
2
    This factual summary derives from Sparrow's brief on direct appeal and the record. (Respondent's Exhibits 2 and 6)
White and his friends exited the vehicle and were approached by Sparrow who was angry because

White almost ran over his foot with the car. Sparrow continued yelling and arguing with the group

as Sparrow's friend, Hector Pena, approached. White and his friends went inside the convenience

store. When White came back out of the store, he saw Pena and Sparrow drive away in a dark

SUV. Sparrow was driving and Pena was the passenger. Sparrow circled the parking lot across

the street and then drove back toward the convenience store. As they passed, Pena shot at White

and the group. Marquise Pennywell was shot and died from multiple gunshot wounds.

           Eyewitnesses Baker, Cooper, and Pruitt each identified Pena from a police photopack as

the shooter. Witness Michelle Moody saw the SUV in which Sparrow and Pena were riding and

identified the vehicle's owner, who was Sparrow's father, Joseph Colon. The police located Pena

and Sparrow at Colon's house where Sparrow was hiding in the attic. 3 Both Sparrow and Pena

were arrested and charged with second-degree murder for the death of Pennywell and with four

counts of attempted second-degree murder of White, Baker, Pruitt, and Cooper. The State

successfully moved to consolidate the trials and Pena and Sparrow were tried jointly. 4 A jury

convicted both Pena and Sparrow of all five charges. Sparrow was sentenced to fifty years

imprisonment for the second-degree murder conviction and to concurrent terms of fifteen years

imprisonment for each of the attempted murder convictions.



                                           STANDARD OF REVIEW

           The Anti-Terrorism and Effective Death Penalty Act of 1996 ("AEDPA") governs this

proceeding. Wilcox v. Florida Dep't of Corr., 158 F.3d 1209, 1210 (11th Cir. 1998), cert. denied,


3
    The police found three guns and a cell phone in the attic where Sparrow was hiding.
4
    The State proceeded under a principal theory.


                                                           2
531 U.S. 840 (2000). Section 2254(d), which creates a highly deferential standard for federal court

review of a state court adjudication, states in pertinent part:

An application for a writ of habeas corpus on behalf of a person in custody pursuant to the

judgment of a State court shall not be granted with respect to any claim that was adjudicated on

the merits in State court proceedings unless the adjudication of the claim —

             (1) resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or

             (2) resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in the
                 State court proceeding.

       In Williams v. Taylor, 529 U.S. 362, 412-13 (2000), the Supreme Court interpreted this

deferential standard:

               In sum, § 2254(d)(1) places a new constraint on the power of a
               federal habeas court to grant a state prisoner’s application for a writ
               of habeas corpus with respect to claims adjudicated on the merits in
               state court. Under § 2254(d)(1), the writ may issue only if one of
               the following two conditions is satisfied - - the state-court
               adjudication resulted in a decision that (1) "was contrary to . . .
               clearly established Federal Law, as determined by the Supreme
               Court of the United States" or (2) "involved an unreasonable
               application of . . . clearly established Federal law, as determined by
               the Supreme Court of the United States." Under the "contrary to"
               clause, a federal habeas court may grant the writ if the state court
               arrives at a conclusion opposite to that reached by this Court on a
               question of law or if the state court decides a case differently than
               this Court has on a set of materially indistinguishable facts. Under
               the "unreasonable application" clause, a federal habeas court may
               grant the writ if the state court identifies the correct governing legal
               principle from this Court's decisions but unreasonably applies that
               principle to the facts of the prisoner’s case.

       "The focus . . . is on whether the state court’s application of clearly established federal law

is objectively unreasonable, . . . an unreasonable application is different from an incorrect one."

Bell v. Cone, 535 U.S. 685, 694 (2002). "As a condition for obtaining habeas corpus from a federal

                                                   3
court, a state prisoner must show that the state court's ruling on the claim being presented in federal

court was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement." Harrington v. Richter, 526 U.S.

86, 103 (2011). Accord Brown v. Head, 272 F.3d 1308, 1313 (11th Cir. 2001) ("It is the objective

reasonableness, not the correctness per se, of the state court decision that we are to decide."). The

phrase "clearly established Federal law" encompasses only the holdings of the United States

Supreme Court "as of the time of the relevant state-court decision." Williams, 529 U.S. at 412.

        The purpose of federal review is not to re-try the state case. "The [AEDPA] modified a

federal habeas court’s role in reviewing state prisoner applications in order to prevent federal

habeas 'retrials' and to ensure that state-court convictions are given effect to the extent possible

under law." Cone, 535 U.S. at 693. A federal court must afford due deference to a state court’s

decision. "AEDPA prevents defendants — and federal courts — from using federal habeas corpus

review as a vehicle to second-guess the reasonable decisions of state courts." Renico v. Lett, 559

U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) ("This is a 'difficult

to meet,' . . . and 'highly deferential standard for evaluating state-court rulings, which demands that

state-court decisions be given the benefit of the doubt' . . . .") (citations omitted).

        The state appellate court affirmed Sparrow's convictions and sentences in a per curiam

decision without a written opinion. (Respondent's Exhibit 9) In two per curiam decisions without

a written opinion the state appellate court affirmed the denial of both of Sparrow's Rule 3.850

motions. (Respondent's Exhibits 13 and 22) The state appellate court's affirmances warrant

deference under Section 2254(d)(1) because "the summary nature of a state court's decision does

not lessen the deference that it is due." Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh'g

and reh'g en banc denied, 278 F.3d 1245 (2002), cert. denied sub nom Wright v. Crosby, 538 U.S.



                                                   4
906 (2003). See also Richter, 562 U.S. at 99 ("When a federal claim has been presented to a state

court and the state court has denied relief, it may be presumed that the state court adjudicated the

claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.").

       Review of the state court decision is limited to the record that was before the state court.

                We now hold that review under § 2254(d)(1) is limited to the record
                that was before the state court that adjudicated the claim on the
                merits. Section 2254(d)(1) refers, in the past tense, to a state-court
                adjudication that "resulted in" a decision that was contrary to, or
                "involved" an unreasonable application of, established law. This
                backward-looking language requires an examination of the state-
                court decision at the time it was made. It follows that the record
                under review is limited to the record in existence at that same time,
                i.e., the record before the state court.

Pinholster, 563 U.S. at 181–82. Sparrow bears the burden of overcoming by clear and convincing

evidence a state court factual determination. "[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence." 28 U.S.C. § 2254(e)(1). This

presumption of correctness applies to a finding of fact but not to a mixed determination of law and

fact. Parker v. Head, 244 F.3d 831, 836 (11th Cir.), cert. denied, 534 U.S. 1046 (2001).



               STANDARD FOR INEFFECTIVE ASSISTANCE OF COUNSEL

       Sparrow claims ineffective assistance of counsel, a difficult claim to sustain. "[T]he cases

in which habeas petitioners can properly prevail on the ground of ineffective assistance of counsel

are few and far between." Waters v. Thomas, 46 F.3d 1506, 1511 (11th Cir. 1995) (en banc)

(quoting Rogers v. Zant, 13 F.3d 384, 386 (11th Cir. 1994)). Sims v. Singletary, 155 F.3d 1297,




                                                  5
1305 (11th Cir. 1998), explains that Strickland v. Washington, 466 U.S. 668 (1984), governs an

ineffective assistance of counsel claim:

               The law regarding ineffective assistance of counsel claims is well
               settled and well documented. In Strickland v. Washington, 466 U.S.
               668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the Supreme Court
               set forth a two-part test for analyzing ineffective assistance of
               counsel claims. According to Strickland, first, the defendant must
               show that counsel’s performance was deficient. This requires
               showing that counsel made errors so serious that counsel was not
               functioning as the “counsel” guaranteed the defendant by the Sixth
               Amendment. Second, the defendant must show that the deficient
               performance prejudiced the defense. This requires showing that
               counsel’s errors were so serious as to deprive the defendant of a fair
               trial, a trial whose result is reliable. Strickland, 466 U.S. at 687, 104
               S. Ct. 2052.

Strickland requires proof of both deficient performance and consequent prejudice. Strickland, 466

U.S. at 697 ("There is no reason for a court deciding an ineffective assistance claim . . . to address

both components of the inquiry if the defendant makes an insufficient showing on one."); Sims,

155 F.3d at 1305 ("When applying Strickland, we are free to dispose of ineffectiveness claims on

either of its two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional judgment."

Strickland, 466 U.S. at 690. "[A] court deciding an actual ineffectiveness claim must judge the

reasonableness of counsel’s challenged conduct on the facts of the particular case, viewed as of

the time of counsel’s conduct." 466 U.S. at 690. Strickland requires that "in light of all the

circumstances, the identified acts or omissions were outside the wide range of professionally

competent assistance." 466 U.S. at 690.

       Sparrow must demonstrate that counsel's alleged error prejudiced the defense because "[a]n

error by counsel, even if professionally unreasonable, does not warrant setting aside the judgment

of a criminal proceeding if the error had no effect on the judgment." 466 U.S. at 691. To meet



                                                  6
this burden, Sparrow must show "a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome." 466 U.S. at 694.

       Strickland cautions that "strategic choices made after thorough investigation of law and

facts relevant to plausible options are virtually unchallengeable; and strategic choices made after

less than complete investigation are reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation." 466 U.S. at 690–91. Sparrow cannot meet

his burden merely by showing that the avenue chosen by counsel proved unsuccessful.

               The test has nothing to do with what the best lawyers would have
               done. Nor is the test even what most good lawyers would have done.
               We ask only whether some reasonable lawyer at the trial could have
               acted, in the circumstances, as defense counsel acted at trial . . . . We
               are not interested in grading lawyers’ performances; we are
               Interested in whether the adversarial process at trial, in fact, worked
               adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v. United States,

218 F.3d 1305, 1313 (11th Cir. 2000) ("To state the obvious: the trial lawyers, in every case, could

have done something more or something different. So, omissions are inevitable . . . . [T]he issue

is not what is possible or 'what is prudent or appropriate, but only what is constitutionally

compelled.'") (en banc) (quoting Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent

of counsel's investigation was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210,

1267 (11th Cir. 2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

               [W]e have explained that "no absolute duty exists to investigate
               particular facts or a certain line of defense." Chandler, 218 F.3d at
               1317. "[C]ounsel has a duty to make reasonable investigations or
               make a reasonable decision that makes particular investigations
               unnecessary." Strickland, 466 U.S. at 691, 104 S. Ct. at 2066
               (emphasis added). "[C]ounsel need not always investigate before
               pursuing or not pursuing a line of defense. Investigation (even a
               nonexhaustive, preliminary investigation) is not required for counsel

                                                  7
               reasonably to decline to investigate a line of defense thoroughly."
               Chandler, 218 F.3d at 1318. "In assessing the reasonableness of an
               attorney's investigation . . . a court must consider not only the
               quantum of evidence already known to counsel, but also whether the
               known evidence would lead a reasonable attorney to investigate
               further." Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty to raise

a frivolous claim).

       Under 28 U.S.C. § 2254(d) Sparrow must prove that the state court’s decision was

"(1) . . . contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States or (2) . . . based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding."

Sustaining a claim of ineffective assistance of counsel is very difficult because "[t]he standards

created by Strickland and § 2254(d) are both 'highly deferential,' and when the two apply in

tandem, review is 'doubly' so." Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (a

petitioner must overcome this "'doubly deferential' standard of Strickland and [the] AEDPA"),

Johnson v. Sec'y, Dep't of Corr., 643 F.3d 907, 911 (11th Cir. 2011) ("Double deference is doubly

difficult for a petitioner to overcome, and it will be a rare case in which an ineffective assistance

of counsel claim that was denied on the merits in state court is found to merit relief in a federal

habeas proceeding."), and Pooler v. Sec'y, Dep't of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012)

("Because we must view Pooler's ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of review is

“doubly deferential."), cert. denied, 134 S. Ct. 191 (2013).

       In denying Sparrow's first motion for post-conviction relief, the state court recognized that

Strickland governs a claim of ineffective assistance of counsel. (Respondent's Exhibit 11, p. 1)

Because the state court rejected the claims based on Strickland, Sparrow cannot meet the "contrary

                                                 8
to" test in Section 2254(d)(1). Sparrow instead must show that the state court unreasonably applied

Strickland or unreasonably determined the facts. In determining "reasonableness," a federal

petition for the writ of habeas corpus authorizes determining only "whether the state habeas court

was objectively reasonable in its Strickland inquiry," not an independent assessment of whether

counsel's actions were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th Cir. 2001),

cert. denied, 537 U.S. 870 (2002). The presumption of correctness and the highly deferential

standard of review require that the analysis of each claim begin with the state court's analysis.



                        I.        EXHAUSTION AND PROCEDURAL DEFAULT

Ground One

        Sparrow contends that the prosecutor violated his Fourteenth Amendment right to due

process and his federal right to a fair trial by redacting Sparrow's written statement to the police

and presenting the redacted version to the jury. 5 Sparrow alleges that the redacted version "ma[d]e

it seem as if [Sparrow] had something to cover up or hide . . . ." (Doc. 1, p. 5) The Respondent

correctly argues that this ground is unexhausted and procedurally barred because Sparrow did not

present this ground to the state court in his direct appeal.




5
  Sparrow's statement was introduced at trial through the testimony of Sergeant Terrell Skinner as follows
(Respondent's Exhibit 2, Vol. IX, pp. 1117–18):

        [PROSECUTOR]: At this time, Your Honor, may I ask that the witness read the statement into the
        record?

        THE COURT: Yes.

        [SERGEANT SKINNER]: Dontavious Sparrow was at the store getting some ice in a cup. And as I
        was going [to the] back of the truck — as I walked to the back of the truck, some dude was about to
        hit me. So I asked him, ["]What you all gone run over me or something?["] Then said, ["]Naw, nigga
        this how we drive up here.["] So I said okay.


                                                        9
       In his direct appeal brief Sparrow argued that the trial court erred under Bruton v. United

States, 391 U.S. 123 (1968), by refusing to admit his original written statement. Sparrow did not

argue that the admission of his written statement violated his federal rights to either due process

or a fair trial. Before a federal court can grant habeas relief, a petitioner must exhaust every

available state court remedy for challenging his conviction, either on direct appeal or in a state

post-conviction motion. 28 U.S.C. § 2254(b)(1)(A), (C). "[T]he state prisoner must give the state

courts an opportunity to act on his claims before he presents those claims to a federal court in a

habeas petition." O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). See also Henderson v.

Campbell, 353 F.3d 880, 891 (11th Cir. 2003) ("A state prisoner seeking federal habeas relief

cannot raise a federal constitutional claim in federal court unless he first properly raised the issue

in the state courts.") (citations omitted). To exhaust a claim, a petitioner must present the state

court with both the particular legal basis for relief and the facts supporting the claim. See Snowden

v. Singletary, 135 F.3d 732, 735 (11th Cir. 1998) ("Exhaustion of state remedies requires that the

state prisoner 'fairly presen[t] federal claims to the state courts in order to give the State the

opportunity to pass on and correct alleged violations of its prisoners' federal rights.'") (quoting

Duncan v. Henry, 513 U.S. 364, 365 (1995)). The prohibition against raising an unexhausted claim

in federal court extends to both the broad legal theory of relief and the specific factual contention

that supports relief. Kelley v. Sec'y for Dep't of Corr., 377 F.3d 1317, 1344 (11th Cir. 2004).

       The requirement that a petitioner exhaust each available state court remedy as a prerequisite

to federal review is satisfied if the petitioner "fairly presents" his claim in each appropriate state

court and alerts that court to the federal nature of the claim. 28 U.S.C. § 2254(b)(1); Picard v.

Connor, 404 U.S. 270, 275–76 (1971). A petitioner may raise a federal claim in state court "by

citing in conjunction with the claim the federal source of law on which he relies or a case deciding



                                                 10
such claim on federal grounds, or by simply labeling the claim 'federal.'" Baldwin, 541 U.S. at 32.

Sparrow's failure to present to the state court a claim alleging either a federal due process violation

or a violation of his federal right to a fair trial deprived the state court of a "full and fair opportunity

to resolve any constitutional issues by invoking one complete round of the State's established

appellate review process." Boerckel, 526 U.S. at 845. See also Anderson v. Harless, 459 U.S. 4,

5–6 (1982) ("It is not enough that all the facts necessary to support the federal claim were before

the state courts or that a somewhat similar state law claim was made."); Preston, 785 F.3d at 460

(noting that "simply mentioning a phrase common to both state and federal law, like 'sufficiency

of the evidence,' cannot constitute fairly presenting a federal claim to the state courts"). State

procedural rules preclude Sparrow from returning to state court to present his federal claims in a

second direct appeal. Sparrow's failure to properly exhaust his federal claims in the state courts

results in a procedural default.

        "If the petitioner has failed to exhaust state remedies that are no longer available, that

failure is a procedural default which will bar federal habeas relief, unless either the cause and

prejudice or the fundamental miscarriage of justice exception is applicable." Smith v. Jones, 256

F.3d 1135, 1138 (11th Cir. 2001). To establish cause for a procedural default, a petitioner "must

demonstrate that some objective factor external to the defense impeded the effort to raise the claim

properly in state court." Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show prejudice,

a petitioner must demonstrate not only that an error at the trial created the possibility of prejudice

but that the error worked to his actual and substantial disadvantage and infected the entire trial

with error of constitutional dimension. United States v. Frady, 456 U.S. 152 (1982). In other

words, a petitioner must show at least a reasonable probability of a different outcome. Henderson,

353 F.3d at 892.



                                                    11
       Absent a showing of cause and prejudice, a petitioner may obtain federal habeas review of

a procedurally defaulted claim only if review is necessary to correct a fundamental miscarriage of

justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Murray v. Carrier, 477 U.S. 478, 495

96 (1986). A fundamental miscarriage of justice occurs if a constitutional violation has probably

resulted in the conviction of someone who is "actually innocent." Schlup v. Delo, 513 U.S. 298,

327 (1995); Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the "fundamental

miscarriage of justice" exception, Sparrow must show constitutional error coupled with "new

reliable evidence — whether . . . exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence — that was not presented at trial." Schlup, 513 U.S. at 324.

       Sparrow fails to demonstrate either cause or prejudice for the default of either a federal due

process claim or a federal fair trial claim. Wright, 169 F.3d at 703. He cannot meet the

"fundamental miscarriage of justice" exception because he presents no "new reliable evidence"

that he is actually innocent. Schlup, 513 U.S. at 327. Because Sparrow satisfies neither exception

to procedural default, a claim alleging either a federal due process violation or a violation of his

federal right to a fair trial based on the admission of the redacted version of his written statement

is procedurally barred from federal review.

Ground Two

       Sparrow contends that the prosecutor violated his federal rights to due process and a fair

trial by presenting inadmissible evidence at trial. Specifically, Sparrow claims that the prosecutor

showing to the jury photographs of the victim's bloody hospital bed sheets "was a weapon to

inflame the jury's mind." (Doc. 1, p. 7) The Respondent correctly argues that this ground is

unexhausted and procedurally barred. Sparrow did not present this ground to the state court in his

direct appeal.



                                                 12
          In his appellate brief Sparrow argued under state law that "the photograph was not

independently relevant and its probative value did not outweigh the danger of prejudice to the

Defendant." (Doc. 1, pp. 10–11) Sparrow did not assert a violation of a federal constitutional

right. Accordingly, his federal due process and fair trial claims are unexhausted. Sparrow cannot

return to state court to present these claims in a second direct appeal, rendering the claims

procedurally defaulted. Sparrow fails to demonstrate either cause or prejudice for the default of

either claim. Wright, 169 F.3d at 703. He cannot meet the "fundamental miscarriage of justice"

exception because he presents no "new reliable evidence" that he is actually innocent. Schlup, 513

U.S. at 327. Because Sparrow satisfies neither exception to procedural default, his federal due

process and fair trial claims are procedurally barred from federal review.

Ground Four

          Sparrow contends that his federal rights to due process and a fair trial were violated because

"the prosecutor presented no evidence to prove Petitioner intended for [a] crime to happen, aided

the crime, or enticed his co-defend[ant]'s actions in order for him to be charged as a princip[al];

therefore, Petitioner should have never been convicted or sentenced under the princip[al] theory."

(Doc. 1, p. 10) The Respondent correctly argues that this ground is unexhausted and procedurally

barred.

          Sparrow presented this ground to the state post-conviction court in his second Rule 3.850

motion. (Respondent's Exhibit 18) The state post-conviction court dismissed this ground for

procedural reasons as follows (Respondent's Exhibit 20, p. 2) (court's record citation omitted):

                 Defendant's Motion for Postconviction Relief must be dismissed
                 because it is successive and raises a claim that is not cognizable.
                 Pursuant to Florida Rule of Criminal Procedure 3.850(h)(2),
                 defendants are limited to filing one motion for postconviction relief
                 absent a showing of good cause. Defendant has already filed a
                 motion under rule 3.850. When a defendant raises a new claim in a

                                                   13
               second or successive motion, "the movant has the additional burden
               of demonstrating why the claim was not raised before." Riechmann
               v. State, 966 So. 2d 298, 305 (Fla. 2007); accord Fla. R. Crim. P.
               3.850(h); Owen v. Crosby, 854 So. 2d 182, 188 (Fla. 2003)
               ("[C]laims that could have been raised in a prior postconviction
               motion are procedurally barred . . . ."). Here, Defendant asserts that
               this new ground was not raised because he was sentenced to 50 years
               incarceration at 20 years of age, someone else wrote his initial
               postconviction motion, and he "sent the motion out as fast as he
               could." These excuses do not constitute good cause for Defendant's
               failure to raise his present claims in his previous motion for
               postconviction relief. See Morris v. State, 134 So. 3d 1066, 1068
               (Fla. 4th DCA 2013) (finding that good cause, for purposes of rule
               3.850(h), requires a showing of extraordinary circumstances and
               that a petitioner's lack of education or limited abilities do not
               constitute good cause), reh'g denied (Nov. 6, 2013), review denied,
               139 So. 3d 887 (Fla. 2014).

               Even if Defendant had demonstrated good cause for his failure to
               include his present arguments in his original motion, his argument
               merely alleges trial court error and is not cognizable under rule
               3.850. Henry v. State, 933 So. 2d 28, 29 (Fla. 2d DCA 2006)
               ("claims of prosecutorial misconduct and trial court error should
               have been raised on direct appeal"); Steward v. State, 931 So. 2d
               133, 134 (Fla. 2d DCA 2006) ("claims of trial court error and
               insufficiency of the evidence should have been raised on direct
               appeal"). Accordingly, Defendant's motion is dismissed.

       The failure of a federal habeas petitioner to adhere to state procedural rules governing the

proper presentation of a claim generally bars federal review of that claim in a subsequent federal

habeas corpus proceeding. See Coleman v. Thompson, 501 U.S. 722 (1991); Wainwright v. Sykes,

433 U.S. 72, 97 (1977); Sims v. Singletary, 155 F.3d at 1311. "However, a state court's rejection

of a federal constitutional claim on procedural grounds will only preclude federal review if the

state procedural ruling rests upon [an] 'independent and adequate' state ground." Judd v. Haley,

250 F.3d 1308, 1313 (11th Cir. 2001). A state court's procedural ruling constitutes an independent

and adequate state rule of decision if (1) the last state court rendering a judgment in the case clearly

and expressly states that it is relying on a state procedural rule to resolve the federal claim without

reaching the merits of the claim, (2) the state court's decision rests solidly on state law grounds

                                                  14
and is not intertwined with an interpretation of federal law, and (3) the state procedural rule is not

applied in an "arbitrary or unprecedented fashion," or in a "manifestly unfair manner." Judd, 250

F.3d at 1313.

         The state court's denial of Sparrow's challenge to his second-degree murder conviction is

based on a state procedural rule which was not intertwined with an interpretation of federal law.

The state court's findings that the claim was not cognizable in a Rule 3.850 motion and its finding

that the Rule 3.850 motion was successive rest on independent and adequate state grounds that

preclude federal habeas review. 6 See, e.g., Jennings v. McDonough, 490 F.3d 1230, 1247–48 (11th

Cir. 2007) (holding that a state court's conclusion that petitioner's claims were procedurally barred

by Florida's rule against successive postconviction motions was a state law ground independent of

the federal question and adequate to support the state court's judgment, thereby rendering the

claims procedurally defaulted on federal habeas review); Harmon v. Barton, 894 F.2d 1268, 1274

(11th Cir. 1990) (noting that a state appellate court's per curiam affirmance of the lower court's

ruling explicitly based on procedural default is a clear and express statement of its reliance on an

independent and adequate state law ground barring federal review). See also Harris v. Reed, 489

U.S. 255, 262 (1989) ("[A] federal claimant's procedural default precludes federal habeas review,

like direct review, only if the last state court rendering a judgment in the case rests its judgment

on the procedural default.”). Accordingly, Sparrow's claim is procedurally defaulted.

         State procedural rules preclude Sparrow from returning to state court to present his due

process and fair trial challenges to his second-degree murder conviction in a second direct appeal.

Sparrow's failure to properly exhaust his federal claims in the state courts results in a procedural



6
 The state appellate court affirmed the circuit court’s application of the state procedural bar. (Respondent's Exhibit
21)


                                                         15
default. Sparrow fails to allege or show cause and prejudice for the default of these claims. He

cannot meet the "fundamental miscarriage of justice" exception because he presents no "new

reliable evidence" that he is actually innocent. Schlup, 513 U.S. at 327. Because he satisfies

neither exception to procedural default, Sparrow's claims challenging his second-degree murder

conviction are procedurally barred from federal review.



                                          II. MERITS

       Sparrow's remaining ground is exhausted and entitled to review on the merits.

Ground Three

       Sparrow contends that his trial counsel rendered ineffective assistance by not moving for

acquittal on the second-degree murder charge. Sparrow alleges that the State did not present

sufficient evidence to prove that Sparrow acted with a depraved mind.

       The state post-conviction court summarily denied this ground in Sparrow's Rule 3.850

motion as follows (Respondent's Exhibit 11, pp. 2–3) (court's record citations omitted):

               Defendant contends that counsel should have argued for a judgment
               of acquittal on the basis that the State failed to prove Defendant
               acted with the requisite "depraved mind" to sustain a conviction for
               second-degree murder. However, Defendant's claim is refuted by
               the record. After the State rested its case, defense counsel moved for
               a judgment of acquittal as to all five counts of the information.
               Counsel specifically argued "there was absolutely no testimony
               whatsoever that [Defendant] assisted or encouraged [his
               co-defendant]. There is insufficient evidence as well of a depraved
               mind on the part of [Defendant]." Counsel further argued that the
               State failed to establish that Defendant had prior knowledge of his
               co-defendant's plan to shoot at the victims. The Court denied the
               motion for judgment of acquittal.

               It is clear from the record counsel did, in fact, argue during the
               motion for judgment of acquittal that there was insufficient evidence
               for the jury to find Defendant acted with a depraved mind, as
               required to support a conviction for second-degree murder. Counsel
               argued at length that there was no evidence to prove Defendant had
                                                16
                 any knowledge whatsoever of his co-defendant's intention to
                 perpetrate the crimes and could therefore not be held criminally
                 liable. This Court cannot find counsel ineffective for failing to make
                 an argument she, in fact, made on the record. Defendant has failed
                 to demonstrate that the outcome of his trial was prejudiced by
                 ineffective assistance of counsel and his motion is denied.

          As explained by the state post-conviction court, contrary to Sparrow's contention, his trial

counsel did move for a judgment of acquittal specifically on the basis that there was "insufficient

evidence . . . of a depraved mind on the part of Mr. Sparrow." (Respondent's Exhibit 2, Vol. IX,

p. 1215) Sparrow fails to meet his burden of proving that the state post-conviction court either

unreasonably applied Strickland or unreasonably determined the facts by rejecting this ground of

ineffective assistance of trial counsel. 28 U.S.C. § 2254(d)(1), (d)(2). Ground three warrants no

relief.

          Accordingly, Sparrow's petition for the writ of habeas corpus (Doc. 1) is DENIED. The

clerk shall enter a judgment against Sparrow and CLOSE this case.



                                 DENIAL OF BOTH A
                           CERTIFICATE OF APPEALABILITY
                       AND LEAVE TO APPEAL IN FORMA PAUPERIS


          IT IS FURTHER ORDERED that Sparrow is not entitled to a certificate of appealability.

A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a certificate

of appealability ("COA"). Section 2253(c)(2) limits the issuing of a COA "only if the applicant

has made a substantial showing of the denial of a constitutional right." To merit a certificate of

appealability, Sparrow must show that reasonable jurists would find debatable both (1) the merits

of the underlying claims and (2) the procedural issues he seeks to raise. See 28 U.S.C. §

2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d 926, 935
                                                  17
(11th Cir 2001). Because he fails to show that reasonable jurists would not debate either the merits

of the claims or the procedural issues, Sparrow is entitled to neither a certificate of appealability

nor leave to appeal in forma pauperis.

       Accordingly, a Certificate of Appealability is DENIED. Leave to appeal in forma pauperis

is DENIED. Sparrow must obtain permission from the circuit court to appeal in forma pauperis.

       DONE and ORDERED in Tampa, Florida this 21st day of October 2019.




Copies furnished to:

All parties of record including unrepresented parties, if any




                                                 18
